United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2007
Issued: February 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 29, 2013 appellant filed a timely appeal from a June 28, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury in
the performance of duty on April 25, 2013.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence on appeal. The Board lacks jurisdiction to review evidence for the first time
on appeal.2 Appellant may submit this or other new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.

FACTUAL HISTORY
On May 1, 2013 appellant, then a 49-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging injury to his left shoulder and arm in the performance of duty on
April 25, 2013. He stated that picking up customers’ “click and ship” packages may have caused
his injury.
In a statement dated April 25, 2013, appellant noted that his left shoulder was sore, but
manageable, but when he finished his route, he had to retrieve a customer’s “click and ship”
package. When he reached out to pick up the item, his arm became painful to move and
immovable.
An April 25, 2013 duty status report, with an illegible signature, noted that appellant had
certain work restrictions. In duty status reports dated April 30 and May 6, 2013, with illegible
signatures, it was listed that appellant could not return to work.
In a Form CA-16 authorization for examination and/or treatment dated April 30, 2013, a
physician with an illegible signature diagnosed appellant with strain.3
By letter dated May 24, 2013, OWCP advised appellant that the evidence of record was
insufficient to support his claim. It afforded him 30 days to submit additional evidence and
respond to its inquiries, noting that the signatures on the submitted medical reports were
illegible. Further, physician’s assistants, nurses and nurse practitioners did not qualify as a
physician under FECA.
In a duty status form report dated May 17, 2013, Ronald Flood, a physician’s assistant,
noted that appellant could not return to work.
By letter dated May 22, 2013, the Department of Veterans Affairs informed appellant that
he was scheduled to have a magnetic resonance imaging scan on June 6, 2013.
In a certification of health care provider (Form WH-380-E) dated May 23, 2013,
Mr. Flood described the history of appellant’s condition, the dates he would be incapacitated for
work and his course of treatment.
On May 31, 2013 appellant signed and returned the questionnaire containing OWCP’s
inquiries, but did not provide responses to them. He also submitted an undated list of his active
and expired medications on June 11, 2013.
By decision dated June 28, 2013, OWCP denied appellant’s claim. It found that he had
not submitted any medical evidence from a qualified physician and that the evidence in his case
was from a physician’s assistant.
3

The record contains a Form CA-16 signed by the employing establishment official. When the employing
establishment properly executes a Form CA-16 which authorizes medical treatment as a result of an employee’s
claim for an employment-related injury, Form CA-16 creates a contractual obligation, which does not involve the
employee directly, to pay for the cost of the examination or treatment regardless of the action taken on the claim.
See 20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB 608 (2003).

2

LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury5 was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.7
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.8 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.9 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.10
ANALYSIS
Appellant alleged that, on April 25, 2013, he sustained an injury to his left shoulder and
arm in the performance of duty. The Board finds that he did not submit sufficient medical
4

5 U.S.C. §§ 8101-8193.

5

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
6

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
7

Id. See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

8

See J.Z., 58 ECAB 529, 531 (2007); Paul E. Thams, 56 ECAB 503, 511 (2005).

9

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

10

James Mack, 43 ECAB 321, 329 (1991).

3

evidence from a physician to establish that a medical condition had been diagnosed in connection
with this incident.
In support of his claim, appellant submitted reports from Mr. Flood, a certified
physician’s assistant. A physician’s assistant does not qualify as a physician as defined under
FECA. Their reports do not qualify as probative medical evidence supportive of a claim for
federal workers’ compensation, unless countersigned by a physician.11 Mr. Flood’s reports were
not countersigned by a physician. Therefore, the reports do not constitute probative medical
evidence and fail to establish that appellant sustained injury to his left shoulder or arm, as
claimed.
Appellant also submitted standardized form reports that were illegibly signed, such that
the author could not be determined. Consequently, these reports are of no probative value as it
cannot be discerned whether a physician signed the reports.12
Because appellant did not submit rationalized medical opinion evidence, containing a
diagnosis from a physician, in support of his claim, the Board finds that he has failed to meet his
burden of proof to establish that he was diagnosed with a condition as a result of the April 25,
2013 employment incident.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury in
the performance of duty on April 25, 2013.

11

See 5 U.S.C. § 8101(2); Lyle E. Dayberry, 49 ECAB 369, 372 (1998) (regarding physicians’ assistants).

12

See Merton J. Sills, 39 ECAB 572, 575 (1988); see also Sheila A. Johnson, 46 ECAB 323, 327 (1994).

4

ORDER
IT IS HEREBY ORDERED THAT the June 28, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 5, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

